DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US application 15/159,35, filed 05/19/2016 (now US Patent 10,131,955), which is a continuation of PCT/US2014/066678, filed 11/20/2014, which claims priority from US provisional application 61/907,013, filed 11/21/2013.
Claim numbering
As a result of the Amendment filed September 22, 2022, the numbering of claims is not in accordance with 37 CFR 1.126. which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9-19 have been renumbered as claims 10-20, and the correct claim numbering will be employed in this Office action (e.g., when the Office action refers to claim 10, this corresponds to the claim identified as claim 9 in the claim set of September 22, 2022, as the correct number for this claim is claim 10).  
Election/Restrictions
Applicant's election with traverse of MDK and SEQ ID NO: 4 in the reply filed on July 19, 2022 is acknowledged.  However, as prior art was not found to apply against independent claim 1, the species election requirement of June 8, 2022 is withdrawn.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs 163, 281, and 314 [at pages 78, 80, 81]).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Missing Sequence Identifiers
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d); in particular, see Figures 1A-1C. Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Objections/Comment
Claims 1-8 and 10-20 are objected to because of the following informalities:  in independent claim 1, at step d), there are unbalanced parentheses in the recitation “AgeGT50)”; it is suggested that this be amended to “(AgeGT50)”.  Appropriate correction is required.
Regarding claim 18, it is noted that applicant may wish to double check the SEQ ID NO recited in the claim (as SEQ ID NO: 15 is previously referenced as a primer in claim 16, and the specification teaches an IL8Rb probe of SEQ ID NO: 17).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 and 10-20 are indefinite because it is unclear what is required by the recitation of “treating a patient for urothelial carcinoma” in the preamble of claim 1.  The claim concludes with the statement “if the G+P INDEX has value of from 6-10, said patient undergoes additional clinical or laboratory tests, cytology, uretoscopy, and/or CT scan”; however, nothing that clearly corresponds to “treating a patient” is referenced in the claims (and these further activities referenced at the end of claim 1 only pertain to patients having some types of outcomes of the prior method steps).  Clarification is therefore required with regard to how the “treating a patient” recited in the preamble of the claim is actually achieved (and further whether such “treating” is only practiced with respect to some patients or all patients; the claim at present is silent on this matter). 
Regarding claim 1 and claims dependent therefrom, the limitation “HFREQ means the frequency of finding 3 or more red blood cells per high power field in a 6-month period; if frequency is low, then HFREQ is set to 0, and if higher than 3 red blood cells per high power field, then HFREQ is set to 1” is indefinite, because it is unclear  whether the boundary between 0 and 1 is “3 or more” or “higher than 3” (i.e., 4 or more).  The claim states that “HFREQ means the frequency of finding 3 or more” RBCs, but later states that 1 is assigned to “higher that 3” RBCs, which is a different threshold.  While the claim states that 0 is assigned to “low” frequency, the claim language does not specify what number of RBCs are embraced by the term “low”; this could reasonably be inferred if the claim were otherwise consistent regarding what is meant by HFREQ, but at present it is not.  Clarification is therefore required with regard to what criterion is employed to differentiate between an HFREQ of 0 and an HFREQ of 1.
Claims 1-8 and 10-20 are also indefinite because the recitation in claim 1 regarding “AgeGT50” fails to specify what AgeGT50 is set to if a subject’s age is 50.  The claim recites “if greater than 50 years then AgeGT50 is set to 1, and if less than 50 years, then AgeGT50 is set to 0”; clarification is therefore required with regard to how a 50 year old subject would be classified.  
Claims 1-8 and 10-20 are similarly indefinite over the recitations in claim 1 regarding values for M1 and IL8Rb when those values are 4.5 and 2.5, respectively; the claim language only indicates what is assigned when values are above and below the specified threshold, remaining silent regarding the actual threshold value.  Further, clarification is therefore required.
Claim 2 is indefinite over the recitation of the language “said patient is tested for flexible cystoscopy, abdominal ultrasound, or is treated immediately for urothelial carcinoma”.  The language “tested for flexible cystoscopy, abdominal ultrasound” is confusing, particularly as it is not clear whether this means that the patient is to receive one or both of these procedures, or to be “tested for” receiving such further procedures in some manner.  Clarification is therefore required with regard to what possible further activities are encompassed by the claim.
Claim 3 is indefinite over the recitation of the language “said patient receives the normal standard of care and be placed on a waiting list”.  This claim language appears incomplete; it is not clear whether this requires that the patient be placed on some type of waiting list (and what that list actually is), or whether this is some type of optional activity.  The claim should be reworded to make clear what activities are required thereby.
Claim 18 is indefinite because while the claim is directed to the “method of Claim 1 for treating a patient”, the claim also refers to treating a patient “having an inflammatory condition of the bladder” (which is not the same type of patient specified in the preamble of claim 1), and recites further steps in such a way that does not make clear whether these steps are required to be performed in addition to the steps of claim 1, or whether they may be further limiting of the steps already recited in claim 1 (for example, must the “detecting the log concentration of IL8Rb” be performed twice on two different samples, or may the same sample of the method of claim 1 be used, with the IL8Rb detection of the method of claim 1 being practiced via the more preferred methodology of claim 18 [employing SEQ ID NO: 15])?  Further clarification is required to ensure that the manner in which claim 18 further limits claim 1 is clear and definite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,131,955 B2 (cited herein) in view of Guilford et al (WO2012/078053 A1 [published 14 June 2012]; cited herein).  
Instant claim 1 is essentially identical to ‘955 claim 1, other than requiring the use of “a forward primer having the sequence of SEQ ID NO: 3” in the quantifying of MDK expression (see step b)), and in reciting at the end of the claim additional alternatives to “additional clinical or laboratory tests” which are more particular types of such tests (it is noted that while ‘955 claim 1 only refers to two formulas at step e), three alternatives are recited, as is the case in instant claim 1; thus, this is not a meaningful difference between the two claims).  
With regard to the recitation of a primer having the sequence of SEQ ID NO: 3, as well as each of the further primers/probes of dependent claims 4-8 and 10-18, Guilford et al teach the use together of an identical group of primers/probes in quantifying MDK, CDC2, HOXA13, and IGFBP5 (including in detection of bladder cancer); see Table 5 of Guilford et al at page 47, noting that each primer/probe combination is identical to those of the instant claims.  In view of the teachings of Guilford et al, it would have been prima facie obvious to one of ordinary skill in the art as of applicant’s effective filing date to have employed in the methods of the ‘955 claims a known set of primer/probes established as usable in measuring expression levels of the target genes of the claims, simply for the benefits of convenience and accuracy in achieving such measuring.  Further, the recitation of additional types of well-known known clinical or laboratory tests as alternatives in instant claim 1 does not differentiate these claims from the ‘955 claims, as such standard testing would have been immediately envisioned by one of ordinary skill in the art based on the recitation of performing “additional clinical or laboratory tests” in the ‘955 claims.  Thus, the instant claims are not patentably distinct from the ‘955 claims, in view of the teachings of Guilford et al.  Regarding instant dependent claims 2-3, it is noted that the conditions recited in these claims are not required to be met (as the claims state activities to perform “if” a condition that is not required is met); further, ‘955 claim 2 clearly suggests instant claim 2, and instant claim 3 simply recites performance of standard procedures that would have been well-known to one of ordinary skill in the art. Instant claim 19 corresponds to claim 3 of the ‘955 patent, and is thus explicitly suggested thereby.  Finally, regarding claim 20, this claim embraces the use of standard, well-known targets for use in expression quantification; see, e.g., page 3 of Guilford et al, the second full paragraph.  Accordingly, none of claims 1-8 and 10-20 is patentably distinct from the ‘955 claims, in view of the teachings of Guilford et al.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holyoake et al (Clin. Cancer Res 14(3):742 [Feb 2008]; cited herein) disclose a multiplex RNA urine test for bladder cancer detection that targets CDC2, MDK, IGFBP5, and HOXA13 (see entire reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634